Citation Nr: 0525081	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  97-27 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION


The veteran served on active duty from September 1973 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO, in pertinent part, denied the 
benefits sought on appeal.  

The claim was previously before the Board in November 2004 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The appeal has been returned to the Board and is 
ready for appellate disposition.

The Board notes that the September 1996 rating decision 
denied entitlement to service connection for a post surgical 
scar, removal of a capillary hemangioma.  However, the Board, 
in its November 2004 decision, granted the claim.  The RO 
implemented the award in a February 2005 rating decision.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran did not incur a low back disorder, to include 
degenerative disc disease of the lumbar spine, due to any 
incident of active military service.



CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters which meet the notification requirements 
of the VCAA, including letters dated in December 1998, 
January 2001, July 2001, August 2001, May 2004, and January 
2005, prior to readjudicating his claim in the April 2005 
supplemental statement of the case (SSOC).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ in May 2004 prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was 
previously before the Board in November 2004 and remanded for 
further development and adjudication in accordance with the 
VCAA.  Pursuant to Board remand, an additional VCAA letter 
was sent in January 2005.  As noted above, after the notice 
was provided, the claim was readjudicated in the April 2005 
SSOC issued to the veteran.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, and he has 
taken full advantage of these opportunities, submitting 
evidence and numerous pages of argument over the years in 
support of his claim.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Id., at 121.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the May 2004 and 
January 2005 letters as to what kinds of evidence was needed 
to substantiate the claim of entitlement to service 
connection for a low back disorder.  The veteran was informed 
that evidence towards substantiating his claim would be 
evidence of (1) a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.   The September 1996 rating decision, 
the June 1997 statement of the case (SOC), and the SSOCs, in 
conjunction with the May 2004 and January 2005 letters, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate that claim.  

The May 2004 VCAA letter specifically informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim; thus, the Board finds 
that he was fully notified of the need to give to VA any 
evidence pertaining to his claim.  See Page 1 of the May 2004 
VCAA letter.  All the VCAA requires is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a May 2005 letter, the veteran indicated that he 
had no further evidence to submit in support of his claim.

Service medical and personnel records, VA outpatient 
treatment records, private medical records, Social Security 
Administration records (SSA), and reports of VA examination 
have been obtained in support of the claim on appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

The veteran contends that he is entitled to service 
connection for a low back disorder.  The Board notes the 
veteran has put forth numerous theories of service 
incurrence, to include nerve and muscle damage during removal 
of a capillary hemangioma; having a foot put on his back 
during push-ups in basic training; an injury playing 
softball; lifting 40-pound shells; and lifting 50 to 80-pound 
cases of food.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of a low back disorder.  While there was some 
indication in November 1973 that "? on low back causes pain 
to due physical exercise," a purplish lesion was discovered 
over the lumbar spine.  This resulted in the subsequent 
removal of a capillary hemangioma, for which service 
connection has been awarded.  The December 1974 separation 
examination was devoid of a low back disorder  

Though private medical records dated in 1979 reveal the 
veteran complained of low back pain and a lumbosacral support 
was recommended, the first diagnosis of bilateral L5-S1 nerve 
root impingement and degenerative disc disease (DDD) of the 
lumbar spine is contained in private medical records from Dr. 
KEA dated in 1996, some 22 years after the veteran's 
separation from service.  

Prior to this time, records from St. Francis Hospital dated 
in 1993 indicate that x-rays taken for complaints of a back 
injury while lifting a bag of leaves, showed minimal 
levoscoliosis of the mid lumbar spine.  No fractures were 
found.  An x-ray of the lumbar spine ordered by Dr. KEA in 
January 1995, taken in conjunction with complaints of 
slipping on ice, showed good vertebral alignment and well 
maintained disc spaces without degenerative findings.  A 
magnetic resonance imaging (MRI) dated in February 1995 
showed mild disc annulus bulging at L3-4 and L4-5.

With regard to the 22-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
DDD of the lumbar spine, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that DDD is the result 
of an injury or disease incurred during active duty service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of DDD of the lumbar 
spine between the period of active duty and the initial 
diagnosis in 1996 is itself evidence which tends to show that 
DDD of the lumbar spine did not have its onset in service or 
for many years thereafter and is not the result of an injury 
or disease during active service, but rather of post-service 
injuries, to include lifting a bag of leaves and slipping on 
ice.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Despite evidence of a current diagnosis of DDD of the lumbar 
spine, there is no evidence of record to substantiate the 
critical second and third components of the Gutierrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of a low back 
disorder during the veteran's active duty service.  In 
addition, it appears that the veteran's low back complaints 
and subsequent diagnoses were contemporaneous with post-
service injuries resulting from lifting a bag of leaves and 
slipping on ice.  Moreover, September 2002 VA examiners have 
opined that the current diagnosis of DDD is not related to 
the veteran's active duty service.

In this regard, the veteran was afforded a VA spine 
examination in September 2002.  The examiner opined, "it is 
my medical opinion to an extremely high degree of medical 
certainty that the veteran's current spinal disease with 
degenerative disk disease and sequela is not related to the 
veteran's period of military service."  The examiner 
concluded that after a review of the claims folder, there was 
"absolutely no evidence in the military records of injury to 
the back, sick call visits for the back, or complaints 
concerning the back...."  The examiner noted that in 
connection with a request for waiver of overpayment in 1978, 
the veteran indicated that he sustained a back injury, when 
he was run over by a tractor at work.  The examiner further 
opined that there was no relationship between removal of the 
capillary hemangioma in service and the DDD, as the scar 
showed it to be a freely moveable superficial scar with no 
evidence of underlying structure loss, muscle damage, or 
neurologic deficits. 

A VA scars examination performed in September 2002 revealed a 
4-centimeter by 8-millimeter linear scar from the removal of 
a capillary hemangioma in December 1973.  The examiner found 
the scar to be well-healed, non adherent, slightly depressed, 
and hypopigmented with no keloid formation, no stasis 
dermatitis, no tissue herniation, and no superficial 
ulcerations. The examiner opined after review of the claims 
folder and physical examination that residuals present from 
the scar are such that would normally be expected from this 
type of surgery.  There was no evidence of any underlying 
neurologic, muscular, or bony structures that were impaired, 
exposed or interfered with from the in-service surgery. 

The Board notes that the veteran has pointed to the opinions 
of the August 1996 VA examiner in order to support his claim.  
The examiner diagnosed the veteran with chronic low back 
strain, DDD of the lumbar spine, chronic recurrent low back 
pain, and bilateral L5-S1 radiculopathy secondary to an 
injury sustained while the veteran was on active duty in the 
1970s.  For the reasons which follow, the Board assigns this 
opinion no probative value.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); 
see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board in looking at the findings of the September 2002 VA 
examinations notes that the examiners not only took a 
complete history from the veteran, but also in reaching a 
diagnosis, considered the veteran's current complaints, as 
well as the objective results from the physical examination 
and a review of the claims folder, to include the veteran's 
service medical records.   The Board concludes that the VA 
examiners who performed the September 2002 VA examinations 
made a diagnosis and reached the conclusion that the 
veteran's DDD was not due to the veteran's military service, 
based on a complete and thorough review of the medical 
evidence of record and objective findings.

In contrast, the Board finds that the findings of the August 
1996 VA examiner are not supported by objective medical 
evidence.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
As previously noted, the veteran's service medical records do 
not contain any evidence of an injury to the veteran's low 
back.  The Board is not required to accept the August 1996 VA 
examiner's opinion as it is based upon the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Further, medical history of the 
veteran recorded by an examiner is not competent medical 
evidence of a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The veteran has also pointed to the findings of the December 
2000 VA examiner in order to support his claim.  
Specifically, he points to the examiner's notation that any 
time a surgical procedure is done, there is loss of sensation 
as many cutaneous nerves are transected during the time of 
the surgery and can have associated parasthesias.  The 
examiner further noted that the depth of the surgery done in 
1973 was unclear and thus, felt that the veteran needed 
further evaluation for his lower back to rule out the 
possibility of underlying process, which may be limiting 
range of motion and causing pain unrelated to the scar from 
the capillary hemangioma surgery.  

Further evaluation was undertaken in September 2002.  The 
results were delineated above.  As previously explained, the 
examiners opined the veteran's current spinal disease with 
degenerative disk disease and sequela was not related to the 
veteran's period of military service, to include the removal 
of the capillary hemangioma. 
 
While the veteran maintains that a low back disorder was 
present since his separation from active service and related 
thereto, he is not competent to offer a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


